Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Applicant’s response dated 2/22/21, the Applicant amended claims 1, 5, 6, 8, 10, 14, 15, 17, 19, and argued previously rejected claims in the Office Action dated 11/20/20.
	In light of the Applicant’s amendments and remarks, the rejections under 35 USC 112 has been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 4, 5, 8, 9, 10, 11, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama, United States Patent No. 6208956, in view of Cazemier et at., United States Patent No 6609123  (hereinafter “Cazemier”).
Claim 1:
	Motoyama discloses:
identifying a content object obtained from a content source; wherein the content object comprises a document or program code (see column 3 lines 43-51). Motoyama teaches identifying a content object obtained from a content source such as a document;
generating second content objects derived from the first content object, wherein each of the second content objects is unique in relation to the other second content objects, and wherein generating each of the second content objects comprises:
identifying one or more language elements in a first structure from the first content object (see column 3 lines 57 -61). Motoyama teaches identifying one or more language elements in the first structure form the document; 
translating the one or more language elements in the first structure to a second structure, wherein the second structure provides synonymous mutations of the first structure (see column 5 lines 16-22 and 41-52). Motoyama teaches translating the one or more language elements in the first structure to the second structure and determining a mutation of the .
generating the second content object from the first content object by replacing the one or more language elements in the first structure with the one or more language elements in the second (see column 5 lines 16-26). Motoyama teaches translating the one or more language elements in the first structure to a second structure;

Motoyama fails to expressly disclose determining if the third document is derived from the second document. 

	Cazemier discloses:
distributing for display, the second content objects to entities, wherein each entity receives a different content object of the second content objects (see column 13 lines 20-33). Cazemier teaches create transformation of content objects which are distributed for display;
identifying a third content object; and determining an entity of the entities as a source of the third content object based on one or more language elements in the third content object in relation to the one or more language elements in the second content objects (see column 13 lines 20-33). Cazemier teaches identifying multiple objects and determining a source/origin of the object of the entities associated with the object based on the attributes in relation to the other attributes of the other objects.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama to include distributing mutations of a content object and determining the origin of the object for the purpose of efficiently translating object for different targets, as taught by Cazemier.

Claim 2:
	Motoyama discloses:
wherein first structure comprises a sequence of one or more words, characters, punctuation elements, spaces, or carriage returns (see column 5 lines 16-32). Motoyama teaches the first structure comprises a sequence of words, characters, elements, spaces. 

Claim 4:
	Motoyama discloses:
wherein identifying the third content object comprises identifying the third content object as a post to social media service, news service, blog service, or email service (see column 6 lines 48-62]). Motoyama teaches the content object can be a type of document and an email, news or blog can be a document.

Claim 5:
	Motoyama fails to expressly disclose associating entities with the identified content objects.

	Cazemier discloses:
identifying fourth content objects; for each of the fourth content objects, determining an entity of the entities associated with originating the fourth content object based on one or more language elements in the fourth content object in relation to the one or more language elements in the second content objects (see column 13 lines 20-33). Cazemier teaches identifying multiple objects and determining a source/origin of the object based on the attributes in relation to the other attributes of the other objects.
determining information associated with originating new content objects associated with originating the first content object by each of the entities based on the determination of the entities associated with originating the third content object and fourth content objects; and generating a display of the information (see column 13 lines 20-33). Cazemier teaches determining the information associated with source/origin of the object and having new objects generated based on the attributes in relation to the other attributes of the other objects;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama to include distributing mutations of a content object and determining the origin of the object for the purpose of efficiently translating object for different targets, as taught by Cazemier.

Claim 8:
	Motoyama fails to expressly disclose data point in the data.

	Cazemier discloses:
wherein identifying the third content object comprises identifying one or more third content object that relates to the first content object (see column 13 lines 20-33). Cazemier teaches determining the information associated with source/origin of the object based on the attributes in relation to the other attributes of the other objects.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama to include distributing mutations of a content object and determining the origin of the object for the purpose of efficiently translating object for different targets, as taught by Cazemier.

Claim 9:
	Motoyama fails to expressly disclose an entity being one or more users. 

	Cazemier discloses:
wherein the entities each comprise one or more users (see column 6 lines 62 – column 7 lines 10). Cazemier teaches user’s receiving and interacting with the objects.



Claims 10, 11, 13, 14, 17-18:
	Although these claims are apparatus claims, they are interpreted and rejected for the same reasons as the methods of Claims 1, 2, 4, 5, 8-9, respectively. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama and Cazemier, in further view of Konno, United States Patent Publication 2009/0210215 A1.
Claim 3:
	Motoyama and Cazemier fail to expressly disclose changing the line spacing in the document translation. 

	Konno discloses:
wherein the first structure comprises a sequence of one or more punctuation elements and spaces, wherein the first structure comprises a first quantity of spaces, and wherein translating the one or more language elements in the first structure to the second structure comprises adding or subtracting to the first quantity of spaces (see claim 1). Konno teaches the spaces in the second 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama and Cazemier to include changing line spacing in the translated document for the purpose of efficiently creating a document translation in another language (see paragraph [0018]), as taught by Konno.

Claim 12:
	Although this claim is an apparatus claim, it is interpreted and rejected for the same reasons as the methods of Claim 3. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama and Cazemier, in further view of Luo et al., United States Patent Publication 2011/0022602 A1 (hereinafter “Luo”).
Claim 6:
	Motoyama and Cazemier fail to expressly disclose the distribution information including a quantity of post from each entity related to the content.

	Luo discloses:
wherein the distribution information comprises a quantity of post from each of the entities related to the content object (see paragraph [0040]). Luo teaches the 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama and Cazemier to include including distribution information for the purpose of efficiently analyzing distribution information for social media content, as taught by Konno.

Claim 15:
	Although this claim is an apparatus claim, it is interpreted and rejected for the same reasons as the methods of Claim 6. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama and Cazemier, in further view of Palmucci, United States Patent Publication 20130185252.
Claim 19:
	Motoyama discloses:
identifying a content object obtained from a content source (see column 3 lines 43-51). Motoyama teaches identifying a content object obtained from a content source such as a document;
identifying one or more language elements in a first structure from the content object (see column 3 lines 57 -61). Motoyama teaches identifying one or more language elements in the first structure form the document; 
translating the one or more language elements in the first structure to a second structure (see column 5 lines 16-22). Motoyama teaches translating the one or more language elements in the first structure to a second structure; 
generating a second content object from the content object by replacing the one or more language elements in the first structure with the one or more language elements in the second (see column 5 lines 16-26). Motoyama teaches translating the one or more language elements in the first structure to a second structure;
storing the second content object with one or more other content objects generated from the content object, wherein each content object of the second content object and the one or more other content objects is associated with a set of one or more users (see column 11 lines 35-61). Motoyama teaches storing multiple dictionaries and multiple translations that are associated with a set of one or more languages for users.
wherein each content object of the second content object and the one or more other content objects is a unique synonymous mutation of the content object (see column 5 lines 16-22 and 41-52). Motoyama teaches translating the one or more language elements in the first structure to the second structure and determining a mutation of the one or more language elements in the first content object to create the second content object.

Motoyama fails to expressly disclose deriving additional document from the second document. 

	Cazemier discloses:
identifying a third content object; determining whether the third content object is derived from the second content object based on a comparison of language elements in the third content object to language elements in the second content object and the one or more other content objects; and objects (see column 6 lines 62 – column 7 lines 10). Cazemier teaches identifying multiple objects and determining whether the objects origin/source based on the objects attributes and determining the relation to the other objects.

Motoyama and Cazemier fail to expressly disclose generating a notification to the user. 

Palmucci discloses:
when the third content object is derived from the second content object, generating a notification indicating the set of one or more users associated with the second content object are responsible for the generation of the third content object (see paragraphs [0054]-[0056]). Palmucci teaches generating a notification indicating the user associated with the versions and allowing the versions to be public or private.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Motoyama and Cazemier to 

Claim 20:
	Motoyama discloses:
wherein the content object comprises a document or program code (see column 3 lines 39-51). Motoyama teaches the content object comprises a document. 

Response to Arguments
Applicant’s arguments, filed 2/22/21, with respect to the rejections of claims 1, 10 and 19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Cazemier.

Applicant's arguments, with respect to claims 5, 6 and 15, have been fully considered but they are not persuasive. 
Applicant argues the prior art fails to teach or suggest “determining information associated with originating new content objects associated with the first content object by each of the entities based on the determination of the entities associated with originating the third content object and the fourth content objects,” as recited by claim 5.
The Examiner disagrees. 
based on quantity, velocity, or recency of access or responses received, or other intrinsic factors such as the status of the poster of the object. Ranking data such as community traffic may be stored in a social network database. The engine periodically evaluates objects within the social network using the ranking data in order to determine a score or rank for each of the objects. Luo teaches based on the objects itself, determining the quantity of content objects originating from an entity related to the original content object. The community content module takes the content and makes it available to other users. In an embodiment, the content module supports multi-community content sharing. When a user creates an object such as a forum within the context of a single community, the user may indicate by direct designation what other communities the forum topic should also be cross-posted to. In an embodiment, the user does not need to directly designate communities for cross-listing of the object contributed by the user. Instead, the user can associate labels with the object. Based on the label, a matching module (not shown) can find relevant communities to which to also cross-post the user's contribution. Thus, Luo discloses the limitation and the rejection is maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        9/11/21